Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 1 of 12                 PageID #: 1038




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

     UNITED STATES OF AMERICA,                      Case No. 18-cr-00073-DKW-1

                Plaintiff,                          ORDER DENYING
                                                    DEFENDANT’S SECOND
         vs.                                        MOTION FOR
                                                    COMPASSIONATE RELEASE
     NATHAN YUEN GRIT LUM,

                Defendant.


        Less than 11 months into his 30-month sentence, Defendant Nathan Yuen

 Grit Lum again asks the Court to reduce his sentence to time served because his

 age and medical conditions, in light of the COVID-19 pandemic, present an

 extraordinary and compelling reason warranting such a reduction. The Court

 disagrees, and, for the reasons set forth below, his motion is once more DENIED.

                              RELEVANT BACKGROUND

        On March 28, 2019, Lum pled guilty to aggravated identity theft and failure

 to file a tax return. Dkt. No. 26. On January 29, 2020, the Court sentenced Lum to

 30 months’ imprisonment followed by one year of supervised release. Dkt. Nos.

 40, 41. Lum received a below-guideline range1 sentence due to a combination of


 1
  Pursuant to the sentencing guidelines, Lum’s recommended imprisonment term was 36 months.
 Dkt. No. 38 at 20 (explaining the aggravated identity theft conviction carried a mandatory
 minimum of 24 months’ imprisonment to be served consecutively with any other sentence and
 concluding 12 months (the statutory maximum) was warranted for failure to file a tax return).
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 2 of 12            PageID #: 1039




 his age, employment record, family ties and responsibilities, and acceptance of

 responsibility. Dkt. No. 42 at 3.

           On May 1, 2020, less than two months into his sentence,2 Lum filed his first

 motion for sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“first

 compassionate release motion”). Dkt. No. 47. The Court denied that motion on

 June 25, 2020, explaining that, consistent with CDC guidance and the number of

 infections at Lum’s facility at the time, Lum had not presented an extraordinary

 and compelling reason warranting release. Dkt. No. 65. And even if he had, the

 Court further noted that the goals of sentencing would not be served by releasing

 him. Id.

           Just over six months later, Lum has now filed a second motion for sentence

 reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“second compassionate release

 motion”). Dkt. No. 67. Lum argues, as he did the first time, that his age and

 medical conditions—principally, obesity, diabetes, hypertension, atrial fibrillation,

 and sleep apnea—in light of the COVID-19 pandemic, present an extraordinary

 and compelling reason warranting his immediate release. Dkt. No. 67-3. Just days

 prior to filing his second compassionate release motion, the Bureau of Prisons

 (“BOP”) offered and Lum refused a COVID-19 vaccine. Dkt. No. 75 at 2

 (explaining Lum was offered and refused the vaccine on December 30, 2020); Dkt.


 2
     Lum self-surrendered on March 11, 2020. See Dkt. Nos. 40, 41.

                                                 2
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 3 of 12         PageID #: 1040




 No. 75-1 at 1–2 (same). On January 25, 2021, the Government filed a response

 opposing any sentence reduction, Dkt. No. 71, to which Lum replied on February

 1, 2021, Dkt. No. 75. This order follows.

                               LEGAL STANDARD

       “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 constitutes a final judgment’ and may not be modified by a district court except in

 limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 (alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

 be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

 United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

       Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

 A court may “modify a term of imprisonment” upon an inmate’s motion if:

       1. the inmate exhausted “all administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion” on his behalf or 30 days has lapsed
          since the relevant warden received a request to do so;

       2. the inmate has established that “extraordinary and compelling reasons
          warrant such a reduction” and that “such a reduction is consistent with
          applicable [Sentencing Commission] policy statements”;

       3. the court considers the sentencing factors set forth in 18 U.S.C. § 3553(a)
          and finds the inmate is “not a danger to the safety of any other person or
          the community,” as provided under 18 U.S.C. § 3142(g).

 See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The


                                          3
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 4 of 12           PageID #: 1041




 inmate bears the burden of establishing the requirements for a sentence reduction

 by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

 (9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

 defendant’s due process rights “are not violated by placing on him the burden of

 proving mitigating circumstances sufficiently substantial to call for leniency”),

 overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                    DISCUSSION

       The parties appear to dispute only the second and third requirements detailed

 above. See Dkt. No. 71 at 2 (the Government concedes “the defendant appears to

 have exhausted his administrative remedies under the First Step Act’s provisions”);

 see also Dkt. No. 67-5 (renewed compassionate release request sent to warden on

 December 3, 2020). The Court, as it did in June 2020, again finds that Lum has not

 met his burden of demonstrating an extraordinary and compelling reason warranting

 a sentence reduction and, even if he had, the goals of sentencing would not be served

 by releasing him at this time. For these reasons, Lum’s second compassionate

 release motion is DENIED.

 I.    Extraordinary and Compelling Reasons

       Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

 of “extraordinary and compelling reasons” and only if “such a reduction is

 consistent with applicable policy statements issued by the Sentencing


                                           4
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 5 of 12                 PageID #: 1042




 Commission" (the "Commission"). As this Court has explained, it is bound by the

 Commission's Commentary in U.S.S.G. § lBl .13 regarding what constitutes an

 "extraordinary and compelling" reason warranting a sentence reduction. See, e.g. ,

 United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2-*5 (D.

 Haw. July 17, 2020). 3

        Accordingly, the Court applies the following framework to determine

 whether COVID-19 presents an extraordinary and compelling reason warranting a

 reduction in sentence:

        [A ]n inmate must necessarily establish the following three elements
        by a preponderance of the evidence: (1) the inmate is "suffering from
        a terminal illness," or a "serious" physical or cognitive condition; (2)
        that condition puts the inmate at a high risk of becoming seriously ill
        from COVID-19; and (3) if the inmate were to contract COVID-19,
        the inmate's ability "to provide self-care within the ... correctional
        facility" would be "substantially diminishe[d]" and the inmate would
        "not [be] expected to recover."

 United States v. Kazanowski,, No. 15-CR-00459-DKW-5, 2020 WL 3578310, at *7

 (D. Haw. July 1, 2020) (alterations in original) (quoting U.S.S.G. §lBl.13 n.l(A)).

        At 63 years old, Dkt. No. 38 at 2 (listing Lum's date of birth as February 13,

 1957), Lum is more likely to have a severe reaction to COVID-19 than someone

 younger. 4 Moreover, the Court appreciates that Lum suffers from conditions-



 3
   The Court notes Lum's disagreement with the Court's holding, but nothing he argues or cites
 compels a different result. See Dkt. No. 67-3 at 5.
 4
   See COVID-19: Older Adults , CDC (updated Dec. 13, 2020),
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html ("Risk for


                                               5
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 6 of 12                      PageID #: 1043




 obesity, hypertension, and a heart condition (atrial fibrillation) 5-recognized by the

 CDC as placing him at greater risk of having a severe reaction to COVID-19. 6

 Lum may also suffer from type 2 diabetes. Dkt. No. 70 at 1, 18; see also Dkt. No.

 67-3 at 10-11.7 As the Court has often explained, demonstrating a high risk of

 becoming seriously ill from COVID-19 requires showing not only that a defendant

 is a member of an at-risk group, but also that there is "a high risk of contracting the

 virus because of the number of positive COVID-19 cases at the facility where [the

 defendant] is housed." See, e.g., United States v. Rodrigues, No. 16-CR-00529-

 DKW, 2020 WL 5351029, *5 (D. Haw. Sept. 4, 2020). Lum cannot make this

 showing.

        The Court has previously "acknowledge[d] that USP Lompoc[, where Lum

 is housed,] has struggled in containing the spread of COVID-19." United States v.



 severe illness with COVID-19 increases with age, with older adults at highest risk.") (last visited
 Feb. 2, 2021).
 5
   Lum is obese, with a body mass index ("BMI") of 31.2. Dkt. No. 38 at 15 (listing his height as
 71 inches); Dkt. No. 70 at 1 (listing his weight as 224 pounds as of December 3, 2020); see also
 Dkt. No. 67-3 at 8. He also suffers from hype1i ension and atrial fibrillation. Dkt. No. 70 at 2,
 11; see also Dkt. No. 67-3 at 11-13.
 6
   See COVID-19 (Coronavirus Disease) : People at Increased Riskfor Severe Illness -People with
 Certain Medical Conditions, CDC (updated Feb. 1, 2021) https://www.cdc.gov/coronavirns/
 2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Feb. 2,
 2021) (listing those with BMis of 30 or higher as having an increased risk of severe illness if
 they contract COVID-19; listing those with hype1iension and hea1i conditions other than heaii
 disease, coronaiy a1ie1y disease, cai·diomyopathies, and pulmona1y hype1i ension as possibly
 having an increased risk).
 7
   While Lum's Ale level measured 7.0% on December 3, 2020, indicating diabetes, he has not
 yet been definitively diagnosed. Dkt. No. 70 at 1 (indicating follow-up test needed). See also
 Diabetes: Diabetes Tests, CDC (last reviewed May 15, 2019),
 https://www.cdc.gov/diabetes/basics/getting-tested.html (last visited Feb. 2, 2021).


                                                 6
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 7 of 12                 PageID #: 1044




 Ieremia, No. 16-CR-00744-DKW-l, 2021 WL 67313, *3 (D. Haw. Jan. 7, 2021).

 Early on in the pandemic, USP Lompoc had a large outbreak, see id. at *3 n.7, and

 two inmates at the facility died from COVID-19-related complications. 8 The Court

 also recognizes that over the last few months, USP Lompoc has seen a spike in

 cases, with as many as 49 inmates reported infected at one time. Dkt. No. 67-3 at

 18; see also Ieremia, 2021 WL 67313, at *3.

        The Court is encouraged that the number of infections at the facility appear

 to be on the decline. As of February 2, 2021 (i.e., the date of this order), the BOP

 is reporting that just 1 inmate and 6 staff are infected at USP Lompoc.9 While

 these numbers are not conclusive as to the potential for future spikes there, they

 provide strong evidence that the chance of Lum contracting the virus at this time is

 hardly significant. See United States v. Tuisaloo, No. 19-CR-00036-DKW-l, 2021

 WL 130657, *3 (D. Haw. Jan. 13, 2021) (rejecting the argument that a recent spike

 in cases-at USP Lompoc-was sufficient to show a high likelihood of becoming

 infected). Thus, Lum has not met his burden of showing there is a significant risk

 of him contracting COVID-19 at his facility. 10


 8 COVID-19   Coronavirns: COVID-19 Cases, BOP, https ://www.bop.gov/coronavims/ (last
 visited Feb. 2, 2021).
 9
   COVID-19 Coronavirns: COVID-19 Cases, BOP, https ://www.bop.gov/coronavim s/ (last
 visited Feb. 2, 2021).
 10Tue fluctuations in COVID-19 infections at USP Lompoc over the last few months are well-

 known to this Court. See Jeremia, 2021 WL 67313 at *3; United States v. Left.ti, No. 15-CR-
 00459-DKW-1 , 2020 WL 7502449, *3 (D. Haw. Dec. 21 , 2020). This case is distinguishable
 from both Jeremia and Left.ti because in those cases, repo1ied infections among inmates


                                               7
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 8 of 12                   PageID #: 1045




        Even if Lum demonstrated a high risk of contracting COVID-19, he has not

 demonstrated that should he contract the virus, his ability "to provide self-care

 within the ... correctional facility" would be "substantially diminishe[d]" and he

 would "not [be] expected to recover." See U .S.S.G. § lBl.13 n. l(A). The Court

 has found several pieces of information relevant to this determination: (1) the

 number of comorbidities putting an inmate at an increased risk of a severe reaction

 to COVID-19; (2) the number and trend of infections at the facility; and (3) the

 number of recovered inmates and COVID-19-related deaths at the facility. See

 United States v. Lefiti, No. 15-CR-00459-DKW-l , 2020 WL 7502449, *4 (D.

 Haw. Dec. 21 , 2020).11 While the first factor weighs in Lum's favor, the latter two

 do not.

        The Court recognizes that, in general terms, the more comorbidities one has,

 the higher risk of a severe reaction to COVID-19 .12 Lum suffers from one,

 possibly two, underlying health conditions that put him at a higher risk of severe



 continued to rise from the motion's filing to the Comt's order. See Ieremia, 2021 WL 67313 at
 *3; Lefiti, 2020 WL 7502449 at *3 fu other words, it was not clear to the Comt when or whether
 USP Lompoc would get a handle on the spike in infections and whether the spike would result in
 additional inmate deaths. Because there have not been any additional deaths reported and the
 number of infections has come down significantly, that is clearly no longer the case.
 11
    This list is not meant to be exhaustive and reflects considerations unique to a compassionate
 release motion brought pursuant to the COVID-19 pandemic. Similar motions brought under
 different circumstances may call for consideration of altogether different info1mation.
 12
   See COVID-19 (Coronavirus Disease) : People at Increased Risk/or Severe Illness -People
 with Certain Medical Conditions, CDC (updated Feb. 1, 2021)
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html (last visited Feb. 2, 2021).


                                                8
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 9 of 12                       PageID #: 1046




 reaction (obesity and type 2 diabetes13) , and two conditions that might do so

 (hypertension and atrial fibrillation). 14 In addition, a person's risk of severe

 reaction increases with age. 15 At 63 years old, Lum is not in the highest risk group,

 but he is more likely to have a severe reaction to COVID-19 than someone

 younger.

        But as discussed above, USP Lompoc is currently on a downward trend in

 infections, making it less likely Lum will become infected. Further, the facility

 reports that 207 inmates and 36 staff have recovered from the virus. 16 And while

 there were two COVID-19-related deaths at the facility, they occurred within a

 four-day span in May and June of 2020, during the first surge in infections.17

 Particularly compelling is that, during a recent spike in cases, no additional

 COVID-19-related deaths were reported.18 Again, these facts are not conclusive as


 13
    As discussed infra, Lum may suffer from type 2 diabetes, though he has not been definitively
 diagnosed.
 14
    See COVID-19 (Coronavirus Disease): People at Increased Risk/or Severe Illness -People
 with Certain Medical Conditions, CDC (updated Feb. 1, 2021)
 https://www.cdc.gov/coronavirus/201 9-ncov/need-extra-precautions/people-with-medical-
 conditions.html (last visited Feb. 2, 2021).
 15
    See COVID-19: Older Adults, CDC (updated Dec. 13, 2020),
 https://www.cdc.gov/coronavirus/201 9-ncov/need-extra-precautions/older-adults.html ("Risk for
 severe illness with COVID-19 increases with age, with older adults at highest risk.") (las t visited
 Feb. 2, 2021).
 16
    COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited Feb. 2, 2021).
 11
   Press Releases, BOP, https ://www.bop.gov/resources/press releases. jsp (explaining the
 COVID-19-related deaths occmTed on March 29, 2020 and June 1, 2020) (las t visited Feb. 2,
 2021).
 18
    COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
 visited Feb. 2, 2021).


                                                  9
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 10 of 12                   PageID #: 1047




 to Lum’s prospects should he contract the virus, but they provide clear evidence

 that USP Lompoc has corrected the failures that led to the deaths of two inmates

 during the initial surge in infections. At minimum, Lum has presented no evidence

 to the contrary. And there is more reason to believe that an infection, which Lum

 has resisted since the pandemic’s onset, is even less likely to occur in the first

 place: Lum reports that while he declined a COVID-19 vaccine (Pfizer) in late

 December 2020, he will accept one “if and when” offered again. Dkt. No. 75 at

 5.19

        Lum has failed to demonstrate a high likelihood of contracting COVID-19

 and that, should he contract it, he would be unlikely to recover from it. Thus,

 because Lum has failed to demonstrate an extraordinary and compelling reason

 warranting a sentence reduction, his second compassionate release motion is

 DENIED.

 II.    Section 3553(a) Factors & Risk of Danger to the Community

        Even if Lum presented an extraordinary and compelling reason warranting a

 sentence reduction, the Court must consider any such reduction in light of the


  The Court does not agree with the Government that “Lum cannot refuse the vaccine to prevent
 19

 against COVID-19 on the one hand and then argue for compassionate release because he faces
 an increased risk of severe illness or death should he contract COVID-19 on the other hand.”
 Dkt. No. 71 at 7. Lum desiring more information about the vaccine before consenting to its
 administration is understandable under the circumstances, see Dkt. No. 75 at 2–5, including the
 newness of the vaccine, its emergency approval by the FDA, and the number of ailments from
 which Lum suffers. That desire, shared by many in the general public, should not serve as an
 automatic, disqualifying factor for an inmate seeking Section 3582 relief.

                                               10
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 11 of 12          PageID #: 1048




 sentencing factors set forth in 18 U.S.C. § 3553(a) and determine Lum is "not a

 danger to the safety of any other person or the community, as provided under [18

 U.S.C. §] 3142(g)." See 18 U.S.C. § 3582(c)(l)(A); U.S.S.G. § lBl.13.

       Lum argues the following factors favor release: (1) he has been a model

 inmate and was successful abiding by his conditions of pretrial release; (2) his

 crime was not one of violence, nor did it involve firearms; (3) the pandemic; and

 (4) he has a viable release plan. Dkt. No. 67-3 at 20-23. Further, he argues-and

 the Court agrees-that the Court must consider the sentencing factors based on the

 current history and characteristics of the inmate. But other than his serving an

 additional six months in prison-allegedly as a model inmate-none of this

 information is new to the Court and does not alter the Court's Section 3553(a)

 analysis since denying his first compassionate release motion. Thus, for the same

 reasons articulated at Dkt. No. 65 at 15-17, the Court finds the Section 3553(a)

 factors counsel against release. In particular, the Court sentenced Lum to 30

 months' imprisonment, varying downward for many of the same reasons repeated

 by the defense now. He is, in other words, barely 1/3 done. An early release now,

 given his crimes, would neither be just nor consistent with those guilty of similar

 conduct with similar records. For this alternative and independently sufficient

 reason, his motion is DENIED.




                                          11
Case 1:18-cr-00073-DKW Document 76 Filed 02/02/21 Page 12 of 12             PageID #: 1049




                                  CONCLUSION

       For the reasons set forth herein, Lum's motion for compassionate release, Dkt.

 No. 67, is DENIED.

       IT IS SO ORDERED.

       DATED: February 2, 202 1 at Honolulu, Hawai' i.




                                         De~
                                         United States District Judge
                                                                        -




  United States v. Nathan Yuen Grit Lum , Criminal No. 18-00073 -DKW-1 ,
  ORDER DENYING DEFENDANT'S SECOND MOTION FOR
  COMPASSIONATE RELEASE

                                         12
